DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 31, 2022, the applicants have canceled claims 9-12 and furthermore, have amended claims 1-3 and 6-7.
3. Claims 1-8 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Aug. 31, 2022 have been fully considered but they are not persuasive regarding both obviousness rejections. The applicants have amended claims to overcome all other rejections. Regarding both obviousness rejections, the applicants argue that compound 29 of the cited patent is different from the instant compound and therefore, it would not have been obvious to treat the recited disease conditions. The examiner pointed out compound 29 instead of compound 2 (see table 1 in column 95) by mistake. However, the examiner also pointed out compound of claim 20 in the same office action. The compound of claim 20 is identical to the instant compound. Therefore, it would have been obvious to one skilled in the art to treat the recited disease conditions by compound of claim 20 disclosed by Mitani in U.S. Patent 8,283,465 with reasonable expectation of success.

Conclusion
5. Rejection of claims 1-7 under 35 U.S.C. 103(a) over Mitani in view of Tanaka is maintained for the reasons of record.
6. Rejection off claim 8 under 35 U.S.C. 103(a) over Mitani in view of Yu is maintained for the reasons of record.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625